Citation Nr: 1000189	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  08-14 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease and disc herniation at L3-4, 
status-post lumbar microdiscectomy (hereinafter, "low back 
disorder").

3.  Entitlement to an initial compensable rating for 
degenerative joint disease of the right elbow (hereinafter, 
"right elbow disorder").


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The Veteran served on active duty from September 1979 to 
September 2005.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  By this decision, the RO, in pertinent 
part, denied service connection for migraine headaches.  The 
RO also established service connection for the low back 
disorder, evaluated as 10 percent disabling, and right elbow 
disorder, evaluated as noncompensable (zero percent 
disabling).  

For the reasons addressed in the REMAND portion of the 
decision below, the Board finds that further development is 
required with respect to the Veteran's low back and right 
elbow claims.  Accordingly, these claims will be REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

The competent medical and other evidence of record reflects 
the Veteran's migraine headaches were incurred during his 
active service.


CONCLUSION OF LAW

Service connection is warranted for the Veteran's migraine 
headaches.  38 U.S.C.A. §§ 1110, 1131, and 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

For the reasons detailed below, the Board finds that service 
connection is warranted for the Veteran's migraine headaches.  
Therefore, any deficiency regarding the duties to assist and 
notify has been rendered moot.  Consequently, no further 
discussion of the VCAA with respect to this claim is 
warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent evidence to the 
effect that the claim is plausible.  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this case, the Board finds that service connection is 
warranted for the Veteran's migraine headaches.  As detailed 
below, the Veteran's service treatment records contain in-
service findings consistent with this disability, he has 
reported continuity of symptomatology since service, he has 
been diagnosed with migraine headaches at the September 2006 
VA examination, and the examination report indicates the 
disability is etiologically linked to the in-service 
findings.

The Veteran's service treatment records reflect he was 
treated on multiple occasions for complaints of headaches.  
For example, he was treated in April 2001 for complaints of 
chronic headaches.  The records indicate that it was believed 
these headaches were due to cervical spine disorder (for 
which service connection has been established).  Subsequent 
records from July 2002 note complaints of headaches and sinus 
pressure.  Records in August 2003 again show complaints of 
headaches, with a diagnosis of possible migraines.  

A September 2006 VA general medical examination includes a 
diagnosis of migraine headaches.  

In denying the Veteran's claim below, it was emphasized that 
the Veteran's service treatment records do not contain a 
confirmed diagnosis of migraine headaches.  However, the law 
does not require a confirmed in-service diagnosis of the 
claimed disability in order for service connection to be 
established.  The Board also reiterates that the Veteran's 
service treatment records confirm he was treated on multiple 
occasions during service for complaints of headaches, and 
migraine headaches was considered as a possible diagnosis on 
at least one occasion.

It was also stated that the VA examination's diagnosis of 
migraine headaches was based upon the Veteran's reported 
history.  However, the Board notes that migraine headaches, 
and the symptomatology thereof, are the type of condition 
subject to lay observation.  The Board also wishes to 
reiterate the holding of Jandreau, supra, that lay evidence, 
such as that provided to the Veteran in this case, can be 
competent and sufficient to establish a diagnosis of a 
condition when lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional, as is 
the case here with the September 2006 VA general medical 
examination.  See also Davidson v. Shinseki, 2009-7075 (Fed. 
Cir. Sep. 14, 2009).  Further, the Board is of the opinion 
that this caselaw is of particular significance in a case, 
such as this, where the Veteran indicated the presence of 
relevant symptomatology prior to his separation form active 
service, reported continuity of symptomatology, the pertinent 
disability was diagnosed within a year after his separation 
from service, and nothing in the record explicitly refutes 
the Veteran's account of his medical history regarding this 
disability.  

The Board acknowledges that evidence on file, including 
service treatment records, indicate that the Veteran's 
headaches may be associated with his service-connected 
cervical spine disorder.  However, this appears to indicate 
service connection may be warranted on a secondary basis 
pursuant to 38 C.F.R. § 3.310.

The evidence on file also indicates that headaches may be 
associated with the service-connected sinusitis.  Granted, 
headaches are part of the rating criteria associated with 
this disability under 38 C.F.R. § 4.97, Diagnostic Code 6510.  
Nevertheless, the Board is also cognizant of the fact that 
migraine headaches has its own separate Diagnostic Code, 
specifically 38 C.F.R. § 4.124a, Diagnostic Code 8100.  
Moreover, the Board finds it significant that the September 
2006 VA examiner diagnosed allergic rhinitis/sinusitis, and 
still concluded that the symptomatology of the Veteran's 
headaches warranted a separate diagnosis of migraine 
headaches.

The Board further notes that in Alemany v. Brown, 9 Vet. App. 
518 (1996), the Court stated that in light of the benefit of 
the doubt provisions of 38 U.S.C.A. 
§ 5107(b), an accurate determination of etiology is not a 
condition precedent to granting service connection; nor is 
"definite etiology" or "obvious etiology."  Moreover, in 
Gilbert, supra, the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  In Gilbert the 
Court specifically stated that entitlement need not be 
established beyond a reasonable doubt, by clear and 
convincing evidence, or by a fair preponderance of the 
evidence.  Under the benefit of the doubt doctrine 
established by Congress, when the evidence is in relative 
equipoise, the law dictates that the appellant prevails.  See 
also 38 C.F.R. § 3.102.

Resolving all reasonable doubt in favor of the Veteran, the 
Board finds that service connection is warranted for migraine 
headaches.


ORDER

Entitlement to service connection for migraine headaches is 
granted.


REMAND

In this case, the Board finds that further development is 
required with respect to the Veteran's low back and right 
elbow claims in order to comply with the duty to assist.

The Board acknowledges that the September 2006 VA examination 
included findings regarding the symptomatology of both the 
low back and right elbow.  However, as part of his May 2008 
Substantive Appeal, the Veteran detailed multiple reasons as 
to why the findings on this examination were inaccurate.  
More recently, the Veteran's accredited representative 
contended in a February 2009 statement that these 
disabilities should be reexamined.  

Accordingly, the case must be remanded for a new examination.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When 
the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.).  

Since the Board has determined that new examinations are 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers who have treated the Veteran 
for his low back and right elbow 
disorders since September 2006.  After 
securing any necessary release, the 
AMC/RO should obtain those records not on 
file.

2.  After obtaining any additional 
records to the extent possible, the 
Veteran should be afforded an orthopedic 
examination to evaluate the severity of 
his service-connected disabilities of the 
low back and right elbow.  It is 
imperative that the examiner comment on 
the functional limitations caused by pain 
and any other associated symptoms, to 
include the frequency and severity of 
flare-ups of these symptoms, and the 
effect of pain on range of motion.

The claims folder should be made 
available to the examiner for review 
before the examination.

3.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination report to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review. 

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the last SSOC in December 2008, and provides 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


